Exhibit 10-1
 
 AGREEMENT AND PLAN OF SHARE EXCHANGE
 
            THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to
as the “Agreement”), executed on February 24, 2011 (“Effective Date”) by and
among VGTEL, INC. , a publicly-owned New York corporation, with a business
address at 2 Ingrid Road, Setauket NY 11733 (“VGTL”), and VENTURE INDUSTRIES,
INC., a Nevada corporation, with a business address at c/o Hiscock & Barclay, 7
Times Square 44th Floor,  New York, New York 10036 (“VII”).  VGTL and VII are
sometimes hereinafter collectively referred to as the “P(p)arties” and
individually as a “P(p)arty”.


W I T N E S S E T H


           WHEREAS, VGTL is a publicly-owned New York corporation with 9,530,000
shares of common stock, par value $0.0001 per share, issued and outstanding (the
“Common Stock”) and is quoted on the Over the Counter Bulletin Board under the
symbol ‘VGTL’.
           WHEREAS, the VII shareholders, as to be provided to VGTL prior to the
‘Closing’ (the term as defined hereinafter) (“VII Shareholder(s)”) own all of
the issued and outstanding Shares of VII  (the “VII Shares”).
WHEREAS, the Parties desire that VGTL acquire all of the VII Shares from the VII
Shareholders solely in exchange for an aggregate of 17,698,571 newly issued
shares of common stock of VGTL (the “Exchange Shares”) pursuant to the terms and
conditions set forth in this Agreement, the Exchange Shares to be issued on the
Effective Date.
WHEREAS, immediately upon consummation of the Closing, the Exchange Shares will
be delivered to the VII Shareholders on a pro rata basis, in proportion to the
ratio of each Share of VII held by such VII Shareholder in relationship to the
shares of VII held by all the VII Shareholders as of the date of the Closing.
WHEREAS, following the Closing, VII will become a wholly-owned subsidiary of
VGTL and the Exchange Shares will represent approximately Sixty Five percent
(65%) of the total outstanding shares of Common Stock of VGTL.
WHEREAS, as a condition precedent to the consummation of this Agreement,
on February 24, 2011 VGTL entered into a ‘Cancellation Agreement’ with Joseph
Indovina (“Indovina”), the current Chief Executive Officer of VGTL, whereby
Indovina agreed to the cancellation of 2,714,489 Shares of VGTL common stock par
value $0.0001 owned by him in consideration for a payment of $150,000.00 from
VGTL, with Indovina, as of the Effective Date, retaining 608,334 shares of our
common stock of VGTL.
           WHEREAS, the Parties agree that Larry Harris will be hereby appointed
as Chief Executive Officer and Director of VGTL as of the  close of business on
February 24, 2011, and that Indovina will submit his resignation from his
positions as  Chief Executive Officer and Director of VGTL as of the close of
business on February 24, 2011.
WHEREAS, the Parties intend that the transaction(s) contemplated herein (the
“Transaction(s)”) qualify as a reorganization and tax-free exchange under
Section 368(a) of the Internal Revenue Code of 1986, as amended.
NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:


ARTICLE I
PLAN OF EXCHANGE


           1.1           The Exchange.   At the Closing, one hundred percent
(100%) of the outstanding VII Shares shall be exchanged for 17,698,571 shares of
VGTL Common Stock, those Exchange Shares having issued on the Effective
Date.  From and after the Closing Date, the VII Shareholders shall no longer own
any Shares of VII  and the certificates formerly representing VII Shares shall
represent the pro rata portion of the Exchange Shares issuable in exchange
therefore pursuant to this Agreement.  Any fractional shares that would result
from such exchange will be rounded up to the next highest whole number.
1.2           No Dilution.   VGTL shall not issue any additional of VGTL Common
Stock between the date of this Agreement and the Closing other than the
corporate actions authorized by a majority of the Shareholders of VII Shares.
1.3           Closing.   The closing (“Closing”) of the transactions
contemplated by this Agreement shall occur immediately following the execution
of this Agreement, along with   providing the closing conditions set forth in
Articles V and VI have been satisfied or waived (the “Closing Date”).
1.4           Closing Events.  At the Closing, each of the respective Parties
hereto shall execute, acknowledge, and deliver (or shall cause to be executed,
acknowledged, and delivered) any and all stock certificates, officers’
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, and the documents and certificates
provided in Sections 5.2, 5.4, 5.5, 6.2, 6.4 and 6.5, together with such other
items as may be reasonably requested by the Parties hereto and their respective
legal counsel in order to effectuate or evidence the Transactions contemplated
hereby.  If agreed to by the Parties, the Closing may take place through the
exchange of documents (other than the exchange of stock certificates) by efax,
fax, email and/or express courier.  At the Closing, the Exchange Shares shall be
issued in the names and denominations provided by VII.
 
.

ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF VII


As an inducement to enter into and consummate the Transactions hereunder, VII
represents and warrants to VGTL, as of the Effective Date, as follows:
2.1           Organization.  VII is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada.  VII has
the power and is duly authorized, qualified, franchised, and licensed under all
applicable laws, regulations, ordinances, and orders of public authorities to
own all of its properties and assets and to carry on its business in all
material respects as it is now being conducted, including qualification to do
business as a foreign corporation in jurisdictions in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement in
accordance with the terms hereof will not, violate any provision of VII’s
organizational documents.  VII has taken all action required by laws, its
certificate of incorporation, certificate of business registration, or otherwise
to authorize the execution and delivery of this Agreement. VII has full power,
authority, and legal right and has taken or will take all action required by
law, its Certificate of  Incorporation, and otherwise to consummate the
transactions herein contemplated.
2.2           Capitalization.  All issued and outstanding shares of VII are
legally issued, fully paid, and non-assessable and were not issued in violation
of the pre-emptive or other rights of any person.  VII has no outstanding
options, warrants, or other convertible securities.
2.3           Financial Statements.
(a)           VII has filed all local income tax returns required to be filed by
it from its inception to the Effective Date.  All such returns are complete and
accurate in all material respects.
(b)           VII has no liabilities with respect to the payment of federal,
county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which VII
may be liable in its own right or as a transferee of the assets of, or as a
successor to, any other corporation or entity.
(c)           No deficiency for any taxes has been proposed, asserted or
assessed against VII.  There has been no tax audit, nor has there been any
notice to VII by any taxing authority regarding any such tax audit, or, to the
knowledge of VII, is any such tax audit threatened with regard to any taxes or
VII tax returns.  VII does not expect the assessment of any additional taxes of
VII for any period prior to the date hereof and has no knowledge of any
unresolved questions concerning the liability for taxes of VII.
(d)           The books and records, financial and otherwise, of VII are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.
2.4           Information.  The information concerning VII set forth in this
Agreement and the ‘VII Schedules’ (as hereinafter defined) are and will be
complete and accurate in all material respects and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
made, in light of the circumstances under which they were made, and are not
misleading as of Effective Date and as of the Closing Date.
2.5           Share Equivalents.   There are no existing options, warrants,
calls, commitments of any character or other share equivalents relating to the
authorized and unissued VII common stock.
2.6           Absence of Certain Changes or Events.  Except as set forth in this
Agreement or the VII Schedules:
(a)           Except in the normal course of business, there has not been (i)
any material adverse change in the business, operations, properties, assets, or
condition of VII; or (ii) any damage, destruction, or loss to VII (whether or
not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of  VII; and,
(b)           VII has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) not otherwise in the ordinary course of business, and except for
capital raised by issuance of debt or equity in a private placement or other
capital raising transaction deemed advisable by VII; (ii) paid any material
obligation or liability not otherwise in the ordinary course of business
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent VII consolidated balance sheet, and current liabilities incurred
since that date in the ordinary course of business; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights not
otherwise in the ordinary course of business; (iv) made or permitted any
amendment or termination of any contract, agreement, or license to which they
are a party not otherwise in the ordinary course of business if such amendment
or termination is material, considering the business of VII; or (v) issued,
delivered, or agreed to issue or deliver any shares of its common stock (whether
authorized and unissued or held as treasury stock).
2.7           Litigation and Proceedings.  There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of VII, threatened
by or against VII, or affecting VII, or its properties, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind.
2.8           No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust, or other material contract, agreement, or instrument to which VII is a
party or to which any of its properties or operations are subject.
2.9           Contracts.  VII has provided, or will provide VGTL, copies of all
material contracts, agreements, franchises, license agreements, or other
commitments to which VII is a party or by which it or any of its assets,
products, technology, or properties are bound.
2.10           Compliance With Laws and Regulations.  VII has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of VII.
2.11           Approval of Agreement.  The Board of Directors of VII (the “VII
Board”) and the VII Shareholders have authorized the execution and delivery of
this Agreement by VII and have approved the Transactions contemplated hereby.
2.12           VII Schedules.  VII will deliver, as soon as practicable, the
following schedules, which are collectively referred to as the “VII Schedules”
and which consist of separate schedules dated as of the date of execution of
this Agreement and instruments and data as of such date, all certified by the
Chief Executive Officer of VII as complete, true and correct:
(a)           A schedule containing complete and correct copies of the
organizational documents, as amended, of VII in effect as of the date of this
Agreement;
(b)           A schedule as requested by VGTL, containing true and correct
copies of all material contracts, agreements, or other instruments to which VII
is a party or by which it or its properties are bound, specifically including
all contracts, agreements, or arrangements referred to in Section 2.9; and,
(c)           A schedule containing any and all intellectual properties,
including but not limited to, source code, patent pending, and issued along with
all intellectual property, websites, and the name ‘PEEP’ which represents the
application currently residing within the Facebook website.
2.13           Title and Related Matters.  VII has good and marketable title to
all of its properties, interest in properties, and assets, real and personal,
which are reflected in the VII balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except: (i)statutory liens or claims
not yet delinquent; (ii) such imperfections of title and easements as do not and
will not materially detract from or interfere with the present or proposed use
of the properties subject thereto or affected thereby or otherwise materially
impair present business operations on such properties; and, (iii) as described
in the VII Schedules.
2.14           Governmental Authorizations.   VII has all licenses, franchises,
permits, and other government authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof.  Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by VII of this Agreement and the consummation by VII of
the transactions contemplated hereby.
2.15           Continuity of Business Enterprises.   VII has no commitment or
present intention to liquidate VII or sell or otherwise dispose of a material
portion of its business or assets following the consummation of the transactions
contemplated hereby.
2.16           Ownership of VII Shares.    The VII Shareholders are the legal
and beneficial owners of 100% of  VII, with their corresponding VII Shares being
free and clear of any claims, charges, equities, liens, security interests, and
encumbrances whatsoever, and the VII Shareholders having full right, power, and
authority to transfer, assign, convey, and deliver their respective VII Shares
and delivery of such VII Shares at  the Closing and will convey to VGTL good and
marketable title to such shares  free and clear of any claims, charges,
equities, liens, security interests, and encumbrances except for any such
claims, charges, equities, liens, security interests, and encumbrances arising
out of such shares being held by VGTL.
2.17           Brokers.  VII has not entered into any contract with any person,
firm or other entity that would obligate VII or VGTL to pay any commission,
brokerage or finders’ fee in connection with the Transactions contemplated
herein.
2.18           Nominees.  The nominees of VII to serve as VGTL's directors and
officers following the Closing (the "Nominees") shall be provided to VGTL prior
to the Closing, VII representing that no event listed in Sub-paragraphs (1)
through (4) of Subparagraph (d) of Item 401 of Regulation S-B has occurred with
respect to any of the Nominees during the past five years which is material to
an evaluation of the ability or integrity of such Nominee.
2.19           Subsidiaries and Predecessor Corporations.  VII does not have any
subsidiaries and does not own, beneficially or of record, any shares or other
equity interests of any other corporation or entity.
           2.20   SEC Rule 144(i)   VII represents that VGTL has disclosed to it
that VGTL is a “Shell Company” as defined in Rule 405 of the Securities Act of
1933 Act, as amended (“Securities Act”), and that transactions involving the
sale of a “Shell Company” issuer’s securities cannot be effected pursuant to
Rule 144 as an exemption from registration unless that issuer has met the
requisite requirements to cure its shell status thereby.  VII has pursued and
relied on the advice of its own advisors in this regard.


ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF VGTL


As an inducement to enter into and consummate the Transactions hereunder, VGTL
represents and warrants to VII, as of the Effective Date,  as follows:
3.1           Organization.   VGTL is a corporation duly organized, validly
existing, and in good standing under the laws of the State of New York, and has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, and there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. Included in the ‘VGTL Schedules’ (as hereinafter defined) are
complete and correct copies of the Articles of Incorporation and bylaws of VGTL,
and all amendments thereto, as in effect on the date hereof.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of VGTL’s Certificate of
Incorporation or Bylaws. VGTL has taken all action required by law, its
Certificate of Incorporation, its Bylaws, or otherwise to authorize the
execution and delivery of this Agreement, and VGTL has full power, authority,
and legal right and has taken all action required by law, its Certificate of
Incorporation, By-Laws, or otherwise to consummate the transactions herein
contemplated.
3.2           Capitalization.  VGTL’s authorized capitalization (without
including pending corporate actions) consists of 200,000,000 shares of Common
Stock, of which no more than 9,530,000 shares will be issued and outstanding at
Closing, and 10,000,000 shares of preferred stock, par value $0.001 per share
authorized (the “Preferred Stock”), of which no shares are issued and/or
outstanding.  All presently issued and outstanding shares are legally issued,
fully paid, and non-assessable and not issued in violation of the pre-emptive or
other rights of any person.  The Exchange Shares will be legally issued, fully
paid and non-assessable and shall not be issued in violation of the pre-emptive
or other rights of any other person.
3.3           SEC Reports; Financial Statements.  VGTL has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act of 1934 (“Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as VGTL was required by law or
regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of VGTL included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of VGTL as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
3.4    Compliance with Securities Act.   All securities offerings completed by
the Corporation prior to the date of this Agreement have been conducted in
accordance with applicable federal and state securities regulations, including,
but not limited to the anti-fraud provisions of the Securities Act.
3.5           Financial Statements.  Except as set forth within its filing of
SEC Reports with the Securities and Exchange Commission (“Commission”):
(a)           VGTL has no liabilities with respect to the payment of any
federal, state, county, local, or other taxes (including any deficiencies,
interest, or penalties), except for taxes accrued but not yet due and payable,
for which VGTL may be liable in its own right, or as a transferee of the assets
of, or as a successor to, any other corporation or entity.
(b)           VGTL has filed all federal, state, or state tax returns required
to be filed by it from inception, and such returns are complete and accurate in
all material respects.
(c)           The books and records, financial and otherwise, of VGTL are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.
(d)           No deficiency for any taxes has been proposed, asserted or
assessed against VGTL.  There has been no tax audit, nor has there been any
notice to VGTL by any taxing authority regarding any such tax audit, or, to the
knowledge of VGTL, is any such tax audit threatened with regard to any taxes or
VGTL tax returns.  VGTL does not expect the assessment of any additional taxes
of VGTL for any period prior to the date hereof and has no knowledge of any
unresolved questions concerning the liability for taxes of VGTL.
(e)           VGTL has good and marketable title to its assets and, except as
set forth in the VGTL Schedules, has no material contingent liabilities, direct
or indirect, matured or unmatured.
3.6           Information.   The information concerning VGTL set forth in this
Agreement and the VGTL Schedules are and will be complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading as of the date
hereof and as of the Closing Date.
3.7           Common Stock Equivalents.  Except as set forth herein, there are
no existing options, warrants, calls, commitments of any character or other
common stock equivalents relating to authorized and unissued stock of VGTL.
3.8           Absence of Certain Changes or Events.  Except as described herein
in Section 3.8(c) below, or in the VGTL Schedules:
(a)           There has not been (i) any material adverse change, financial or
otherwise, in the business, operations, properties, assets, or condition of VGTL
(whether or not covered by insurance) materially and adversely affecting the
business, operations, properties, assets, or condition of VGTL;
(b)           VGTL, (except for pending corporate actions not included herein)
has not (i) amended its Certificate of Incorporation or by-laws; (ii) declared
or made, or agreed to declare or make any payment of dividends or distributions
of any assets of any kind whatsoever to stockholders or purchased or redeemed,
or agreed to purchase or redeem, any of its capital stock; (iii) waived any
rights of value which in the aggregate are extraordinary or material considering
the business of VGTL; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any other material transactions; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
employees; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for, or with its officers, directors, or
employees;
(c)           VGTL has not (i) granted or agreed to grant any options, warrants,
or other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent VGTL balance sheet and current liabilities incurred since that date in
the ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights (except
assets, property, or rights not used or useful in its business which, in the
aggregate have a value of less than $1,000.00), or canceled, or agreed to
cancel, any debts or claims (except debts or claims which in the aggregate are
of a value of less than $1,000.00); (v) made or permitted any amendment or
termination of any contract, agreement, or license to which it is a party if
such amendment or termination is material, considering the business of VGTL; or
(vi) issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement;
(d)           VGTL has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent, in excess of $4,500.00 in the aggregate as of the
Closing Date; and
(e)           To the best knowledge of VGTL, it has not become subject to any
law or regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
VGTL.
3.9           Title and Related Matters.  VGTL has good and marketable title to
all of its properties, interest in properties, and assets, real and personal,
which are reflected in the VGTL balance sheet or acquired after that date
(except properties, interest in properties, and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all liens, pledges, charges, or encumbrances except: (i)  statutory liens or
claims not yet delinquent; (ii) such imperfections of title and easements as do
not and will not materially detract from or interfere with the present or
proposed use of the properties subject thereto or affected thereby or otherwise
materially impair present business operations on such properties; and, (iii) as
described in the VGTL Schedules.
3.10           Litigation and Proceedings.  There are no actions, suits, or
proceedings pending or, to the knowledge of VGTL, threatened by or against or
affecting VGTL, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind.
3.11           Contracts.  VGTL is not a party to any material contract,
agreement, or other commitment, except as specifically disclosed in its VGTL
Schedules and/or this Agreement.
3.12           No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute a default under, any indenture, mortgage, deed of trust, or other
material agreement or instrument to which VGTL is a party or to which it or any
of its assets or operations are subject.
3.13           Governmental Authorizations.  VGTL is not required to have any
licenses, franchises, permits, and other government authorizations, that are
legally required to enable it to conduct its business operations in all material
respects as conducted on the date hereof.  Except for compliance with federal
and state securities or corporation laws, as hereinafter provided, no
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by VGTL of this Agreement and the consummation by
VGTL of the Transactions contemplated hereby.
3.14           Compliance With Laws and Regulations.  To the best of its
knowledge, VGTL has complied with all applicable statutes and regulations of any
federal, state, or other applicable governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets, or conditions of VGTL or
except to the extent that noncompliance would not result in the incurrence of
any material liability.
3.15           Insurance.  VGTL owns no insurable properties and carries no
casualty or liability insurance.
3.16           Approval of Agreement.  The board of directors of VGTL (the “VGTL
Board”) has authorized the execution and delivery of this Agreement by VGTL and
has approved this Agreement and the Transactions contemplated hereby.
3.17           Material Transactions of Affiliations.  Except as disclosed
herein and in the VGTL Schedules, there exists no material contract, agreement,
or arrangement between VGTL and any person who was at the time of such contract,
agreement, or arrangement an officer, director, or person owning of record or
known by VGTL to own beneficially, 10% or more of the issued and outstanding
common stock of VGTL and which is to be performed in whole or in part after the
date hereof or was entered into not more than three years prior to the date
hereof.  Neither any officer, director, nor 10% stockholder of VGTL has, or has
had during the last preceding full fiscal year, any known interest in any
material transaction with VGTL which was material to the business of VGTL.  VGTL
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other material transaction with any such
affiliated person.
3.18           Employment Matters.  VGTL has no employees other than its
executive officers as previously disclosed.
3.19           VGTL Schedules.  On or prior to the Closing, VGTL shall have
delivered to VII the following schedules, which are collectively referred to as
the “VGTL Schedules,” which are dated the date of this Agreement, all certified
by an officer to be complete, true, and accurate:
(a)           A schedule containing complete and accurate copies of the
Certificate of  Incorporation and By-laws, as amended, of VGTL as in effect as
of the date of this Agreement;
(b)           A schedule containing a copy of the federal and state income tax
returns of VGTL identified in Section 3.5(b); and
(c)           A schedule setting forth any other information, together with any
required copies of documents, required to be disclosed in the VGTL Schedules.
3.20           Brokers.  VGTL has not entered into any contract with any person,
firm or other entity that would obligate VII or VGTL to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.
3.21           Subsidiaries.  VGTL does not have any subsidiaries and does not
own, beneficially or of record, any shares or other equity interests of any
other corporation or other entity.
 
 
ARTICLE IV
SPECIAL COVENANTS


4.1           Post-Closing Covenants.   Within ten (10) days following the
Effective Date, VGTL shall file a ‘Preliminary Information Statement’ in
accordance with the provisions of Rule 14C of the Rules promulgated under the
Exchange Act, stating that shareholders of at least 51% of VGTL’s outstanding
Common Stock, respectively, executed the requisite shareholder consents
approving: (i) the Transactions pursuant to this Agreement; and, (ii) the
amendment of VGTL's Articles of Incorporation to provide for the following: (A)
to change the name of VGTL to "Venture Industries Holdings, Inc.", or such
similar name as is available; and, (B) to increase the number of VGTL's
authorized capital stock to 1,000,000,000 shares of Common Stock and increase
the preferred shares to 200,000,000 shares of Preferred Stock, par value, $0.001
per share, to effect a forward split of 8:1.
4.2           Shareholders’ Actions of VGTL.  Prior to the filing of the
‘Preliminary Information Statement’ as described in Section 4.1, VGTL shall
cause the following actions to be taken by the written consent of the holders of
a majority of the outstanding shares of common stock of VGTL: (i) the approval
of the actions enumerated in Section 4.1(i) and (ii), and the transactions
contemplated hereby; and, (ii) such other actions as the directors may determine
are necessary or appropriate to effectuate the objectives in Section 4.2(i).
4.3           Actions of VII Shareholders.  Prior to the Closing, VII shall
cause the following actions to be taken by the written consent of the holders of
a majority of the VII Shares: (i) the approval of this Agreement and the
transactions contemplated hereby and thereby; and, (ii) such other actions as
the directors may determine are necessary or appropriate.
4.4           Access to Properties and Records.   VGTL and VII will each afford
to the officers and authorized representatives of the other reasonable access to
the properties, books, and records of VGTL or VII in order that each may have
full opportunity to make such reasonable investigation as it shall desire to
make of the affairs of the other, and each will furnish the other with such
additional financial and operating data and other information as to the business
and properties of VGTL or VII as the other shall from time to time reasonably
request.
4.5           Delivery of Books and Records.   At the Closing, VII shall deliver
to VGTL, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of VII now in the
possession or control of VII or its representatives and agents.
4.6           Actions Prior to Closing by both Parties.
(a)           From and after the Effective Date of this Agreement and up to and
until the Closing Date and except as set forth in the VGTL Schedules or VII
Schedules, or as permitted or contemplated by this Agreement, VGTL and VII will
each: (i) carry on its business in substantially the same manner as it has
heretofore; (ii) maintain and keep its properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage; (iii) maintain in full force and effect insurance policies
comparable in amount and in scope of coverage to that is now maintained by it;
(iv) perform in all material respects all of its obligation under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business; (v) use its best efforts to maintain and preserve its
business organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and, (vi) fully comply
with and perform in all material respects all obligations and duties imposed on
it by all federal and state laws and all rules, regulations, and orders imposed
by federal or state governmental authorities.
(b)           From and after the Effective Date of this Agreement and up to and
until  the Closing Date, neither VGTL nor VII will: (i) make any change in their
organizational documents, charter documents or bylaws; (ii) take any action
described in Section 2.6 in the case of VII (all except as permitted therein or
as disclosed in the applicable Party’s schedules); (iii) enter into or amend any
contract, agreement, or other instrument of any of the types described in such
party’s schedules, except that a party may enter into or amend any contract,
agreement, or other instrument in the ordinary course of business involving the
sale of goods or services, or (iv) make or change any material tax election,
settle or compromise any material tax liability or file any amended tax return.
4.7           Indemnification.
(a)           VII hereby agrees to indemnify VGTL and each of the officers,
agents and directors of VGTL as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made in Article
II.  The indemnification provided for in this paragraph shall not survive the
Closing and consummation of the transactions contemplated hereby but shall
survive the termination of this Agreement pursuant to Section 7.9 of this
Agreement.
(b)           VGTL hereby agrees to indemnify VII and each of the officers,
agents and directors of VII as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentation made under Article
III.  The indemnification provided for in this paragraph shall not survive the
Closing and consummation of the transactions contemplated hereby but shall
survive the termination of this Agreement pursuant to Section 7.9 of this
Agreement.




ARTICLE V
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF VGTL
 
The obligations of VGTL under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:
5.1           Accuracy of Representations; Performance.  The representations and
warranties made by VII in this Agreement were true when made and shall be true
on the Closing Date with the same force and effect as if such representations
and warranties were made at and on the Closing Date (except for changes therein
permitted by this Agreement), and VII shall have performed or complied with all
covenants and conditions required by this Agreement to be performed or complied
with by VII prior to or at the Closing.  VGTL may request to be furnished with a
certificate, signed by a duly authorized officer of VII and dated the Closing
Date, to the foregoing effect.
5.2           Officer’s Certificates.  VGTL shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
VII to the effect that no litigation, proceeding, investigation, or inquiry is
pending or, to the best knowledge of VII threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the VII Schedules, by or
against VII which might result in any material adverse change in any of the
assets, properties, business, or operations of VII.
5.3           No Material Adverse Change.  Prior to and/or at the Closing Date,
there shall not have occurred any material adverse change in the financial
condition, business, or operations of VII, nor shall any event have occurred
which, with the lapse of time or the giving of notice, may cause or create any
material adverse change in the financial condition, business, or operations.
5.4           Other Items.
(a)           VGTL shall have received unaudited financial statements for the
annual and interim periods from inception of VII and a consolidated proforma of
VGTL and VII.
(b)           VGTL shall have received such further documents, certificates, or
instruments relating to the Transactions contemplated hereby as VGTL may
reasonably request.
(b)           Complete and satisfactory due diligence review of VII by VGTL.
(c)           Approval of the Transaction by the requisite vote of the VII Board
and the VII Shareholders.
(d)           Any necessary third-party consents shall be obtained prior to
Closing, including but not limited to consents necessary from VII’s lenders,
creditors, vendors and lessors.
5.5           Good Standing.  VGTL shall have received a certificate of good
standing from the Secretary of State of the State of Nevada or other appropriate
office, dated as of a date within ten days prior to the Closing Date certifying
that VII is in good standing as a corporation in the State of Nevada and has
filed all tax returns required to have been filed by it to date and has paid all
taxes reported as due thereon.


ARTICLE VI
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF VII
 
The obligations of VII under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:
6.1           Accuracy of Representations; Performance.  The representations and
warranties made by VGTL in this Agreement were true when made and shall be true
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and VGTL shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by VGTL prior to or at the Closing.  VII shall have been furnished
with a certificate, signed by a duly authorized executive officer of VGTL and
dated the Closing Date, to the foregoing effect.
6.2           Officer’s Certificate.  VII shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized executive
officer of VGTL to the effect that no litigation, proceeding, investigation, or
inquiry is pending or, to the best knowledge of VGTL threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement.
6.3           No Material Adverse Change.  Prior to and/or at the Closing Date,
there shall not have occurred any material adverse change in the financial
condition, business, or operations of VGTL nor shall any event have occurred
which, with the lapse of time or the giving of notice, may cause or create any
material adverse change in the financial condition, business, or operations of
VGTL.
6.4           Good Standing.  VII shall have received a certificate of good
standing from the Secretary of State of the State of New York or other
appropriate office, dated as of a date within ten days prior to the Closing Date
certifying that VGTL is in good standing as a corporation in the State of New
York and has filed all tax returns required to have been filed by it to date and
has paid all taxes reported as due thereon.
6.5           Other Items.
(a)           VII shall have received a stockholder list of VGTL containing the
name, address, and number of shares held by each VGTL stockholder as of the date
of Closing certified by an executive officer of VGTL as being true, complete,
and accurate.
(b)           VII shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as VII may
reasonably request.
(c)           Complete and satisfactory due diligence review of VGTL by VII.
(d)           Approval of the Transaction by the requisite vote of the VGTL
Board and the stockholders of VGTL.
(e)           There shall have been no material adverse changes in VGTL,
financial or otherwise.
(f)           There shall be no ‘VGTL Common Stock Equivalents’ outstanding as
of immediately prior to the Closing.  For purposes of the foregoing, “VGTL
Common Stock Equivalents” shall mean any subscriptions, warrants, options or
other rights or commitments of any character to subscribe for or purchase from
VGTL, or obligating VGTL to issue, any shares of any class of the capital stock
of VGTL or any securities convertible into or exchangeable for such shares.
(g)           Any necessary third-party consents shall be obtained prior to
Closing, including but not limited to consents necessary from VGTL’s lenders,
creditors; vendors, and lessors.


ARTICLE VII
MISCELLANEOUS


7.1           Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to matters of state law, with the laws of New York.  Any
dispute, except when a Party is seeking injunctive relief, arising under or in
any way related to this Agreement will be submitted to binding arbitration
before a single arbitrator by the American Arbitration Association in accordance
with the Association’s commercial rules then in effect.  The arbitration will be
conducted in New York, New York.  The decision of the arbitrator will set forth
in reasonable detail the basis for the decision and will be binding on the
parties. The arbitration award may be confirmed by any court of competent
jurisdiction.
7.2           Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by overnight courier, registered mail or certified mail, postage prepaid,
or by prepaid telegram and any such notice or communication shall be deemed to
have been given as of the date so delivered, mailed, or telegraphed to the
Parties as follows:.
 
To Seller:
 
VGTel, Inc.
2 Ingrid Road
Setauket NY 11733
 
With a Copy to:


Brenton Horner, ESQ.
205 South Broadway, Suite 905
Los Angeles, CA  90012
Brenton Horner, Esq.
                                  


 
           To Purchaser:
 
Venture Industries, Inc.
c/o Hiscock & Barclay
 7 Times Square 44th Floor
 New York, New York 10036
 
             
                           7.3           Intentionally omitted.
7.4           Confidentiality. VGTL, on the one hand, and VII on the other hand,
will keep confidential all information and materials regarding the other Party
which has been designated by such disclosing Party as confidential.  The
provisions of this Section 7.4 shall not apply to any information which is or
shall become part of the public domain through no fault of the Party subject to
the obligation from a third party with a right to disclose such information free
of obligation of confidentiality.  VGTL and VII agree that no public disclosure
will be made by either Party of the existence of the Transaction or the letter
of intent or any of its terms without first advising the other Party and
obtaining its prior written consent to the proposed disclosure, unless such
disclosure is required by law, regulation or stock exchange rule.
7.5           Expenses.   Except as otherwise set forth herein, each Party shall
bear its own costs and expenses associated with the transactions contemplated by
this Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by VII and VGTL after the Closing shall be borne by the
surviving entity.  After the Closing, the costs and expenses of the VII
Shareholders shall be borne by the VII Shareholders.
7.6           Schedules; Knowledge.  Each Party is presumed to have full
knowledge of all information set forth in the other Party’s schedules delivered
pursuant to this Agreement.
7.7           Third Party Beneficiaries.  This Agreement is solely between VGTL
and VII and, except as specifically provided, no director, officer, stockholder,
employee, agent, independent contractor, or any other person or entity shall be
deemed to be a third-party beneficiary of this Agreement.
7.8           Entire Agreement.  This Agreement represents the entire agreement
between the Parties relating to the Transaction. There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.
7.9           Survival.  The representations and warranties of the respective
Parties shall survive the Closing Date and the consummation of the Transactions
herein contemplated.
7.10           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
7.11           Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and may be enforced concurrently herewith, and no waiver
by any Party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing Date, this
Agreement may be amended by a writing signed by all Parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance hereof may be extended by a
writing signed by the Party or Parties for whose benefit the provision is
intended.






[Signature(s)/execution(s) on the following page]






The rest of this page left intentionally blank.

 
Share Exchange Plan/Agreement
Initials   ____     ____
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the date first
above-written
 


 
VGTEL, INC.
 


By:___/s/ Joseph Indovina
Name:    Joseph Indovina
Title:                      Chief Executive Officer
Dated February 24, 2010





VENTURE INDUSTRIES, INC.


By:_  /s/  Larry Harris _
Name:     Larry Harris
Title:                      President
Dated:  February 24, 2010

 
Share Exchange Plan/Agreement
Initials   ____     ____
 
 

--------------------------------------------------------------------------------

 
